Citation Nr: 0024040	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to service connection for left elbow disability.  

Entitlement to service connection for arthralgias of multiple 
joints.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



REMAND

The veteran served on active duty with the United States 
Marine Corps from September 1973 to March 1978.  He served on 
active duty with the Army National Guard (ARNG) from November 
1990 to August 1991.  Additional periods of service while in 
the ARNG are indicated through 1996.  

The veteran testified at an October 27, 1999 video conference 
hearing to the effect that he had been receiving treatment 
for his left elbow and arthralgias of multiple joints at the 
Jackson, Mississippi, VA Medical Center (VAMC) since 1996.  
The reports of this VA treatment have not been associated 
with his record.  The Department is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians, 
and which predate the Board decision on appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Consequently, this case 
is remanded to the RO for the following actions:  

1.  The RO should obtain all reports of 
treatment provided to the veteran at the 
Jackson, Mississippi VAMC from 1996 to 
the present.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

2.  The RO then should review the 
veteran's claims for service connection 
in light of the additional development.  
If the benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





